                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                            4:19CR3048

      vs.
                                                            ORDER
MELISSA CARMONA VALENZUELA,
and JOSE MUNOZ PERDOMO,

                  Defendants.


      Defendants have moved to continue the pretrial motion deadline and trial
setting, (Filing Nos. 59, 60, and 61)), because Defendant needs additional time to
investigate this case and prepare for trial. The motion to continue is unopposed.
Based on the showing set forth in the motion, the court finds the motion should
be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendants’ motions to continue, (Filing Nos. 59, 60, and 61), are
            granted.

      2)    As to both defendants, pretrial motions and briefs shall be filed on
            or before June 17, 2019.

      3)    As to both defendants, trial of this case is set to commence before
            the Honorable John M. Gerrard, Chief United States District Judge,
            in Courtroom 1, United States Courthouse, Lincoln, Nebraska, at
            9:00 a.m. on July 29, 2019, or as soon thereafter as the case may
            be called, for a duration of five (5) trial days. Jury selection will be
            held at commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motion, the time between today’s date
            and July 29, 2019, shall be deemed excludable time in any
      computation of time under the requirements of the Speedy Trial Act,
      because although counsel have been duly diligent, additional time is
      needed to adequately prepare this case for trial and failing to grant
      additional time might result in a miscarriage of justice. 18 U.S.C. §
      3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
      provided under this court’s local rules will be deemed a waiver of any
      right to later claim the time should not have been excluded under the
      Speedy Trial Act.


Dated this 5th day of June, 2019.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge




                                    2
